 In the Matter of DAVID KAHN,INC.andCOMMITTEE FOR INDUSTRIALORGANIZATIONIn the Matter of DAVID KAHN, INC.andMECHANICAL PENCIL ANDPEN WORKERS OF DAVID KAHN, INC., ASSOCIATIONCases Nos. C-919, R-954, and R-955.-Decided August 8, 1939Pen and Pencil Manufacturing and Selling Industry-Interference,Restraint,and Coercion:discharge of one employee for joining the outside union andthreat to discharge others for opposing the company-dominated union-Com-pany-Dominated Union:supervisory participation in the formationof the insideunion ; urging employees to form and join inside union ; expressed oppositionto outside union; employer ordered to disestablish-UnitAppropriate for Col-lectiveBargaining:allproduction and maintenance employees, and stock,receiving, and shipping clerks who are not principally engaged in clerical work,excluding foremen, assistant foremen or subforemen, other supervisory em-ployees, watchmen, engineers (if any), the truck .driver, home workers, clericalworkers, and stock, receiving, and shipping clerks who are principally engagedin clerical duties ; stipulation asto-Representatives:proof of choice : member-ship in union: majority status held by company-dominatedunion-CollectiveBargaining:allegation of refusal to bargain dismissed, because evidence didnot sustain outside union's claim that it representeda majority-InvestigationofRepresentatives:controversy concerning representation: employer refusedto meet labor organizations involved until such time as the Board should decidewhich union has a majoritystatus-Election:ordered : at such time as theBoard may hereafter direct ; company-dominated union excluded from ballot.Mr. Gordon O'Hanlon,for the Board.Spingarn ct Sachs,byMr. Samuel Spingarn,of Union City, N. J.,for the respondent.Mr. Wilbur L. RossandMr. Aaron A. Melnicker,both of JerseyCity, N. J., for the Association.Mr. Jerome Jacobson,of New York City, for the C. I. O.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges duly filed by the Committee for Industrial Organ-ization, herein called the C. I. 0., the National Labor Relations14 N. L. R. B., No. 24.299 300DECISIONS OF NATIONAL LABOR RELATION'S BOARDBoard, herein called the Board, by the Regional Director for theSecond Region (New York City), issued its complaint dated October13, 1937, against David Kahn, Inc., herein called the respondent,alleging that the respondent had engaged in and. was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. In theoriginal charges the respondent was also charged with having vio-lated Section 8 (5) of the Act.During the hearing the complaintwas amended. The amendment alleged that the respondent had en-gaged in and .was engaging in an unfair labor practice within themeaning of Section 8 (5) of the Act.With respect to the unfair labor practices, the complaint, asamended, in substance alleged (1) that on or about July 1, 1937, therespondent initiated, formed, and sponsored a labor organizationknown as the Mechanical Pencil and Pen Workers of David Kahn,Inc., Association,, herein called the Association; (2) that the respond-ent's supervisory employees recruited membership for the Associa-tion on company property and time; (3) that the respondent mademembership in the Association a condition precedent to employ-ment; (4) that the respondent permitted the Association to holdmeetings on company property and time; (5) that the respondentafforded the Association the use of its office facilities and otherwisecontributed to its support; (6) that the respondent dominated and.interfered with the administration of the Association; (7) that on orabout June 1937 and thereafter, the respondent urged, persuaded, andwarned its employees to refrain from becoming members of theC. I. O. and threatened its employees with discharge if they shouldjoin the C. I. O. or if they should not join the Association; (8) thatthe respondent threatened to close down its plant if its employeesshould join the C. I. 0.; (9) that the respondent kept the meetingsof the C. I. O. under surveillance; (10) that on or about June 29 and30, 1937, and several times thereafter, the C. I. O. asked the respond-ent to bargain collectively with it, and the respondent refused tobargain, although the C. I. O. had been designated bargaining repre-sentative by a majority of the respondent's employees in an appro-priate unit; and (11) that by these and other acts, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. Thereafter therespondent filed its answer denying that it had engaged in the unfairlabor practices alleged in the .complaint as amended. It admittedthat its employees have had, a social and athletic club known as David'Incorrectly designated in the complaint as "Mechanical Pencil and Pen workers'Union of David Kahn, Inc." DAVID KAHN, INCORPORATED301Kahn Employees' Association for several years; that it provided arecreation hall and other facilities for the use of its employees; thatithas permitted its employees to meet in the recreation hall fromtime,to time; and that during the latter part of June 1937, uponrequest of certain employees, it granted the employees permission tohold a meeting in the recreational hail after working hours. It de-nied that it knew to .which labor organization the employees request-ing. the use of the hall belonged, and stated that it refused to permitmeetings to beheld there after it discovered that a labor organizationhad been formed.On August 3, 1937, the C. I. 0., and on August 5, 1937, the Associa-tion, filed with the Regional Director for the Second Region petitionsalleging that a question affecting commerce had arisen concerning therepresentation of employees of the respondent, and requesting an.investigation and certification of representatives pursuant to Section9 (c) of the Act. On September 4, 1.937, the Board, acting pur-suant to Section 9 (c) of the Act and Article' III, Section 3,.ofNational Labor Relations Board Rules and Regulations-Se-ries 1, as amended, ordered an investigation and authorized theRegionalDirector to conduct it and to provide for an appro-priate hearing upon clue notice, and acting pursuant to Article.III, Section 10, of said Rules and Regulations, further ordered that,.for purposes of hearing, the cases based upon the petitions be consoli-dated with the case based upon the complaint, and that one record of'the hearing be made. Copies of the complaint., accompanied by,notice of hearing, and notice of hearing in the representation cases,.were duly served on the respondent, the Association, and the C. I. O.Pursuant to notices and amended notices, a hearing on the peti-tions and the complaint was held at Newark, New Jersey, on July12, 13, 14, and 15, 1938, and at New York City on July 19, 1938,.before Herbert' A. Lien, the Trial Examiner duly designated by theBoard.The Association was permitted to intervene in the case basedupon the complaint to the extent that its interests were involved.All parties were represented by counsel, participated in the hearing,.and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.On September 14, 1938, the Trial Examiner issued his Intermediate'Report in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe Act, but that the respondent had not engaged in an unfair laborpractice within the meaning of Section 8 (5) of the Act.Accord-ingly, he recommended that the respondent cease and desist fromthe unfair labor practices and that it withdraw recognition from andr 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletely disestablish the Association as the collective bargainingrepresentative for any of its employees.He further recommendeddismissal of the allegation that the respondent had refused to bar-gain collectively within the meaning ofSection 8(5) of the Act.Thereafter, the respondent filed exceptions to the IntermediateReport.The Board has reviewed all the rulings of the Trial Ex-amineron motions and on objections to the admission of evidence,and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.The Board has also considered the exceptionsto the Intermediate Report and exceptin sofar as theyare con-sistent with the findings, conclusions of law, and order below, findsno merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTDavid Kahn, Inc., is engaged at its plant at North Bergen, NewJersey, in the manufacture and sale of fountain pens, mechanicalpencils, and related products.The essential raw materials used inits operations are pyroxylin, brass, rubber, gold pen points, and steelpen points.The respondent is one of the largest concerns in thecountrymanufacturing low-priced fountain pens and mechanicalpencils.Approximately 40 per cent of the raw materials used by the re-spondent are shipped to its plant at North Bergen from points out-sideNew Jersey.Approximately 95 per cent of the respondent'sfinished products are shipped to customers located outside New Jer-sey.The respondent stipulated at the hearing that it is engaged incommerce within the meaning of Section 2 of the Act.H. THE ORGANIZATIONS INVOLVEDThe Committee for Industrial Organization and Mechanical Penciland Pen Workers of David Kahn, Inc., Associationare labor or-ganizations, each of which admits to membership all production andmaintenance employees of the respondent, including stock, receiving,and shipping, clerks whose duties are mainly non-clerical,and ex-eluding foremen, assistant foremen or subforemen, other supervisoryemployees, watchmen, engineers (if any), the truck driver, homeworkers, clerical employees, and all stock, receiving, and shippingclerks who are engaged mainly in clerical duties. DAVID KAHN, INCORPORATEDIII.THEUNFAIR LABOR PRACTICES303A. Interference, restraint, and coercion; domination of and inter-ference with the formation of the AssociationPrior to June 1937 there was no union activity in the respondent'splant.During June 1937 Textile Workers Organizing Committee,an affiliate of the C. I. 0., initiated organizational activity amongrespondent's employees.The campaign was conducted by solicita-tion and by the distribution of circulars outside the plant.DuringJune the campaign made considerable progress.Almost all the 167C. I. O. membership cards received in evidence during the hearingwere obtained before June 25.On June 17 Marie D'Anna, an employee of the respondent, joined.the C. I. O.On the following day, Harry Yaeger, the vice presidentand factory superintendent of the respondent, questioned her abouther union activity.He asked her why she was dissatisfied.D'Annareplied that the C. I. O. promised to obtain higher wages, shorterhours, and five holidays each year for the employees.Yaeger advisedD'Anna that he had authority to discharge her.D'Anna then con-.fessed that she had joined the C. I. O. on the previous day, andYaeger, discharged her.On the following day D'Anna returned,accompanied by Al Barkan, subregional director of the TextileWorkers Organizing Committee.Barkan talked to Sam Kahn,D'Anna's foreipan, averring his belief that D'Anna had been dis-charged for union activity and stating that he would file charges withtheBoard unless D'Anna was reinstated. She was immediatelyreinstated.Yaeger denies that he discharged D'Anna.He testified that hemerely warned her that if she continued to talk to the other girls andto disregard her work she could "get her pay."But in the light ofsurrounding circumstances we must give D'Anna's testimony thegreater weight.She talked to Yaeger after she was subpenaed totestify at the hearing and told him what her testimony would be.During the hearing she was obviously reluctant to testify against therespondent, and her story as set forth above.rings true.We find thatYaeger discharged D'Anna'because she had joined the C. I. O.About June 23 Viola Blumensteel, an employee of the respond-ent, circulated a petition through the plant. In substance thepetition stated that the signatories were in favor of a company union.Blumensteel was discouraged by the attitude of the C. I. O. mem-bers,who called her names, and she quit circulating the petition.Another employee, Bella Colombo, continued its circulation.Sam 304DECISIONS OF NATIONALLABOR RELATIONS BOARDKahn, one of the res^oudent's foremen, urged the employees to signthe petition.Margaret Prina, an employee, testified that Kahn toldthe girls they had better sign the petition because this was a goodunion while the C. I. O. was an outside organization and charged toomuch for dues.Mary Conte, an employee, told Kahn that she didnot wish to sign the petition.He told her that it merely indicateda desire to call a meeting of the employees.Thereupon, Conte signed.When Blumensteel brought the petition around, Mary lannacone re-fused to sign it.Blumensteel presently returned accompanied bySam Kahn, who talked to Iannacone. Iannacone told him she didnot wish to join a company union.Kahn said this would merelyindicate who wanted an inside union. Iannacone, being afraid thatshe would be discharged if she did not sign the petition, signed andleft the petition with Kahn.At the time of the hearing this petitionhad disappeared.Both the Association and the respondent deniedhaving knowledge of its whereabouts.Sam Kahn denied that he urged anyone to sign the petition.Hefurther denied knowledge that such a petition had been circulatedin his department.Julius Kahn testified that no employee could goaround the plant with a paper unless he had the permission of the-foreman.We are persuaded by the testimony of Prina, Conte, andIannacone.When Marie D'Anna went in to ask Yaeger about thepossibility of avoiding appearance at the hearing in response to asubpena,Mary Conte asked D'Anna to inquire for her also.. Atthe hearing she was very nervous and tried to avoid testifying byclaiming a lapse of memory! The unwilling admissions of thiswitness are convincing testimony.On June 25 David Kahn, president of the respondent, Julius Kahn,treasurer, and Sam Kahn went through the plant and made speechesin each department.Several employees testified that David Kahntold the employees that he was a very old man, that he could wellafford to retire, and that if he had too much trouble from "outsiders"itwould be better for him to go out of business.David Kahn, him-self, testified that he told the employees that if he had. too muchtrouble through outsiders who did not know his business it would bebetter for him to go out of business.At the hearing, Julius Kahnadmitted that David Kahn said he was an old man, well taken careof, and did not need to continue business.Several employees testi-fied that David Kahn also said he would move to the South wherelabor was cheaper if the employees were planning to ask for higherwages and shorter hours.David Kahn testified that he merely re-ferred to the low wages and competition in the South to show thatthe respondent was not in a position to pay higher wages or todecrease the hours worked.2 The Trial Examiner questioned Conte about her evident nervousness. DAVID KAHN, INCORPORATED305JuliusKahn testified that he advised the employees that theywere free, white, and twenty-one, that they did not live in Russia,and that under the Wagner Act they had the right to join any labor-organization.Several witnesses testified that he said it would bebetter if they had an inside union which knew the industry and theemployees, that the C. I. O. only wanted their money, that it knewnothing of their industry, and that if they had an inside union they-would know where their clues went. Julius Kahn denied havingmade these statements, but he testified that he would not like to havea union in the planttoday, tomorrow, or any time, and that therewas no doubt in his mind that workers inside the plant could repre-sent themselves better than those outside the plant.We find thatJuliusKahn made the statements attributed to him above. SamKahn told the employees that he did not want outsiders telling themhow to run the business.He also reminded the employees of theathletic teams and other advantages which the respondent had giventhe employees.Some employees testified that at the conclusion ofthe speeches one of the Kahns announced that there would be a meet-ing of the employees in the recreational hall.One of the employeestestified that it was Julius Kahn.Julius Kahn denied having madethis announcement.We find that such announcement was made byone of the Kahns.The employees immediately convened in the rec-reational hall.Harry Berg, an employee who had joined the C. I. 0., made a talkin favor of an inside union at this meeting.petitionwhich had circulated through the plant showed that theemployees wanted an inside union.Mary Conte, whom Sam Kahnhad induced to sign the petition by asserting that its only purposewas to call a meeting of the employees, replied that if the petitionproposed to show a preference for an inside union, the employeeshad been induced to sign by misrepresentation.Another girl aroseand supported her charge. Sam La Magra, one of the employeeswho had joined the C. I. 0., then arose to talk in favor of the C. I. 0.,but by this time the assemblage was in an uproar, and he abandonedhis effort to speak.This meeting was attended by foreladies andforemen, including Sam Kahn.On the following day, June 26, Sam Kahn told Mary Conte thatshe should not have made the statement concerning the petition whichshe made at the meeting of the employees, because it was better thatthe employees have their own union.He warned her that he hadauthority to discharge her.Another meeting was held in the recre-ational hall that evening.There was considerable argument for andagainst an inside union, and for and against the C. I. O.However,no action was taken at this meeting. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe effect of the employers' speeches on the employees wasmarked.Williams, a foreman in the plant, who was formerly infavor of the C. I. 0., advised the employees to get a lawyer and forma union of their own. Bella Colombo talked to Martin Anton andFrank Riccardi, all of whom had been active in the social and ath-letic club, David Kahn Employees' Association, and suggested thatthey start an organization.She testified that her reason for startingthe organization was that she feared the business would close downif the C. I. O. should obtain a majority status in the plant.AnnaMae Burciar, who was also active in the formation of the Association,testified that the employees were satisfied, and that none had wantedto form a union until the C. I. O. began its activity.A straw votewas held outside the plant to determine whether the employeesdesired the C. I. 0., an inside union, or neither.The vote indicateda preference for an inside union.Those employees in each depart-ment who favored an inside union elected delegates, 14 in number,who undertook to form the organization. Colombo knew WilburL. Ross, an attorney.The delegates asked his advice in organizingthe Association, and promised to pay him for his services after theyhad attained a majority status.The delegates met in Ross' officeon June 28 and on July 2 and 6. A name was selected, a constitutionand bylaws drafted, and membership and authorization cards werepurchased.Cards were handed to the employees as they left theplant for lunch.Within an hour after they were given out, 180cards were returned signed.Several employees testified, and we find,that members were also solicited on company time and property.On July 8 a notice announcing that the "Company Union" hadchanged its meeting place for that evening from Mancini's Hall tothe Downtown Club, and urging all to attend since nomination andelection of officers was to take place, was circulated through the plantduring working hours, and thereafter it was posted on a time clockin one of the departments.Officers were elected at the meeting whichhad been thus announced.It is highly significant to note the contrasting responses of therespondent to invitations by the Association and the C. I. O. to meetwith them for the purposes of collective bargaining.Prior to June28 Barkan, an official of the Textile Workers Organizing Committee,had two telephone conversations with Yaeger in which he attemptedto institute bargaining negotiations with the respondent.Yaegerrefused to permit Barkan to come to his office, and also refused togo to Barkan's office.He finally agreed to meet Barkan in a tavernand have lunch with him.Yaeger, accompanied by the respondent'sattorney, Samuel Spingarn, met Barkan on June 28. Barkan toldYaeger that the C. I. O. had a majority status in the plant.Yaegerinquired as to the number of members claimed by the C. I. O. DAVID KAHN, INCORPORATED307Barkan refused to divulge this information until such time as therespondent was ready to negotiate formally with the C. I. O. Inexplanation of his refusal, Barkan said that the respondent wasagitating for a company union, and it was not good strategy toreveal the strength of his hand.On June 30 Barkan wrote a letter to the respondent in which hestated that the C. I. O. had a majority status in the plant and thatit desired to meet with representatives of the respondent for thepurposes of collective bargaining.3On July 3 and on several datesthereafter, up to July 8, Barkan telephoned Yaeger but he was notavailable.On July 8 Barkan received .Yaeger's letter in which hestated that he was leaving for Chicago on that day and that he wouldcontact Barkan on his return.Yaeger did not leave for Chicagountil about July 15.He testified that he put off the trip for at least2 days in order to meet with the delegates of the Association.On July 12 Yaeger, David Kahn, Julius Kahn, and Spingarn metwith the delegates of the Association and with the Association's at-torney, Ross, at Ross' office.The Association claimed a majoritystatus and had its membership cards present. The respondent agreedto recognize the Association for the purposes of collective bargaining,and they proceeded to discuss terms.No: agreement was reached atthismeeting.The respondent offered to give the terms furtherthought and to hold another conference with the delegates.OnJuly 20, 1937, the respondent appeared before an agent of the Boardin New York City and as a result of a discussion, there, discontinuedbargaining negotiations with the Association.It is clear that the respondent instigated the circulation in theplant of a petition designed to garner support for an inside union.Sam Kahn openly urged the, employees to sign it and threatenedwith discharge those who refused.Acting in concert therewith,David Kahn, Julius Kahn, and Sam Kahn in speeches to the em-ployees openly expressed their preference for an inside union andtheir hostility toward an outside union, threatening to close downthe plant if an outside union should organize the employees.Theemployees were then directed by one of the Kahns to adjourn to therecreational hall, where, influenced.by the presence of foremen andforeladies, certain of them expressed a preference for an insideunion.Thereafter the respondent gave further evidence of its hos-tility to the C. I. O. and its accompanying affection for the Associa-tion by the markedly contrasting treatment of their respective effortsto bargain collectively, set forth above.We find that the respond-3 As is shown below, the C. I. O. did not have a majority status in the plant.HoweverYaeger was not aware of this, so it could not have been the reason for Yaeger's system-atic avoidance of the C. I. O. representative. 308DECISIONS OF NATIONAL' LABOR RELATIONS BOARDent has dominated and interfered with the formation and administra-tion of the. Association, and has contributed support thereto.The respondent discharged one employee and threatened others;with discharge for joining the C. I. O. and for opposing the ' formation of the Association.We find that the respondent, by these acts.and by the acts set forth in the paragraph above, has interferedwith, restrained, and coerced its employees in the exercise of theirrights to self-organization, to form, join, or assist labor organiza-,tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection as guaran-teed under Section 7 of the Act.B. The alleged refusal to bargain collectively1.The appropriate unitDuring the hearing the parties stipulated that the:: unit appro-priate for the purposes of collective- bargainingshould consist of allproduction and maintenance employees, and stock, receiving, andshipping clerks who are not principally engaged in clerical work,excluding foremen, assistant foremen or subforemen, other super-visory employees, watchmen, engineers (if any), the truck driver,home workers, clerical workers, and stock, receiving, and shippingclerks who are principally engaged in clerical duties.We see noreason to alter the agreed unit.We find that the production and maintenance employees, and stock,receiving, and shipping clerks who are not principally' engaged inclericalwork, excluding, foremen, assistant or subforemen, othersupervisory employees, watchmen, engineers (if any), the truckdriver, home workers, clerical workers, and stock, receiving, andshipping clerks who are principally engaged in clerical duties, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit insures to employees of the respondent the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act.2.Alleged representation by the C. I. O. of the majority in theappropriate unitThe complaint alleged that on or about June 28 and 30, 1937, andseveral times thereafter, the C. I. O. requested the respondent tobargain collectively with 'it,' and that the respondent refused tobargain.. The respondent, in its answer, denied the allegation.During the hearing the parties stipulated that a Field Examinerof the Board should check the membership cards of the Association DAVID KAHN, INCORPORATED309and the C. I. 0. against the respondent's pay roll for the week endingJuly 3, 1937, and determine whether the C. I. 0. had a majoritystatus at that time, and that the finding of the Field Examiner shouldbe conclusive.The Field Examiner reported on August 2, 1938, that he hadchecked the signatures on the cards submitted by the C. I. 0. andthe Association against original employees' signatures provided bythe respondent, and that all were found to be authentic.He reportedthat he then checked the membership cards against the respondent'spay roll for the week ending July 3, 1937, and found that the C. I. 0.had 152 members who were employees of the respondent at that time,and that the Association had 231 members employed by the respond-There were then approximately 350 employeesin the appropriate unit.The evidence of membership introduced by the C. I. 0. is notsufficient to show that it had been designated as representative forpurposes of collectivebargainingby a majority of the employees inthe appropriate unit.Accordingly, we find that the respondent hasnot engaged in unfair labor practices within themeaning ofSection8 (5) of the Act by refusing to bargain collectively with the C. I. 0.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes. burdening and.obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act.We have found that the respondent dominated and interfered withthe formation and administration of the Association and contributedsupport thereto.The respondent has prevented the exercise by itsemployees of their right to self-organization and collective bargain-ing by such unfair labor practices. In order to free the employeesfrom the respondent's domination and interference, and its attendanteffects, to restore to them the rights guaranteed by Section 7 of theAct, and otherwise to effectuate the policies of the Act, we shall orderthe respondent to withdraw all recognition from the Association as 310DECISIONSOF NATIONAL LABORRELATIONS BOARDrepresentative of the respondent's employees for the purposes of col-lective, bargaining, and to disestablish it as such representative 4VI.THE QUESTION CONCERNING REPRESENTATIONOn July 17, 1937, the respondent was requested to appear before anagent of the Board on July 20, in New York City. It compliedwith the request, and as a result of the proceedings there, refusedto meet either the Association or the C. I. O. until such time as theBoard should decide which union has a majority status in the plant.On August 3, 1937, the C. I. 0., and on August 5, 1937, the Associa-tion, filed their petitions in which each alleged that it had beendesignated by a majority of the employees within the appropriateunit as their representative for the purposes of collective bargaining.We find that a question has arisen concerning the representationof employees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentset forth in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE DETERMINATION OF REPRESENTATIVESAs we have previously stated, subject to a stipulation by the parties,a Field Examiner of the Board checked the membership cards of theC. I. O. and the Association, against the respondent's pay roll andfound that the C. I. O. did not have a majority status among theemployees in the appropriate unit.The C. I. O. had membershipcards for 152 names on the pay roll for the week of July 3, 1937.There are approximately 400 names on the pay roll, and at least 350 ofthese are in the unit agreed upon as appropriate.The record affordsinsufficientproof that the C. I. O. has been designated as collectivebargaining agent by a majority of the employees in the appropriateunit.We find that the question which has arisen concerning repre-sentation of employees of the respondent can best be resolved byholding an election by secret ballot.The name of the company-dominated Association will not be on the ballot.P4 SeeConsolidated Edison Co.,Inc., et al.v.National Labor Relations Board,59 Sup.Ct.206(1938) ;National Labor Relations Board v. Pennsylvania Greyhound Lines,Inc.,303 U. S.261 (1938). DAVID KAHN, INCORPORATED311We shall not at this time fix a date for holding the election, butwill delay it until such time as we are satisfied that the effects of therespondent's unfair labor practices have been dissipated and a freechoice of representatives is possible.The pay-roll date to be used inascertaining the eligibility of employees in the appropriate unit tovote in the election will be determined at the time we direct suchelection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Committee for Industrial Organization and Mechanical Penciland Pen Workers of David Kahn, Inc., Association, are labor organi-zations within the meaning of Section 2 (5) of the Act.2.The production and maintenance employees, and stock, receiv-ing, and shipping clerks who are not principally engaged in clericalwork, excluding foremen, assistant or subforemen, other supervisoryemployees, watchmen, engineers (if any), the truck driver, homeworkers, clerical workers, and stock, receiving, and shipping clerkswho are principally engaged in clerical duties, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of Mechanical Pencil and Pen Workers'ofDavid Kahn, Inc., Association, and contributing support thereto, hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (2) of the Act.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the right to self-organization, to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid and protection, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6), and (7) ofthe Act.6.The respondent.has not engaged in and is not engaging in unfairlabor practices within the meaning of Section 8 (5) of. the Act.7.A question affecting commerce has arisen concerning the repre-sentation of the respondent's employees, within .the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.190935=40-vol. 14-21. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact andconclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National-Labor Relations Board hereby orders that therespondent,-David Kahn, Inc., and itsofficers, agents,successors, andassigns shall:1.Cease and.desist from :(a) In any manner dominating or interfering with the administra-tion of Mechanical Pencil and Pen Workers of David Kahn, Inc.,Association, or with the formation or administration of any otherlabor organization of its employees, and from contributing support tosaid Association or to any other labororganizationof its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to'form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:.(a)Withdraw all recognition from Mechanical Pencil and PenWorkers of David Kahn, Inc., Association,, as the representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and completely disestablishMechanical Pencil and Pen Workers of David Kahn, Inc., Association,as suchrepresentative;(b) Immediately post notices in conspicuous places throughout itsplant at North Bergen, New Jersey, and maintain such notices for aperiod of sixty (60) consecutive days from the date of posting, stat-ing that the respondent will cease and desist in the manner set forthin paragraphs.1 (a) and (b), and that it will take the affirmativeaction set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT ISFURTHERORDERED that the complaint be, and it hereby is,dismissedin sofar as it alleges that the respondent has engaged inand is engagingin unfair labor practices within the meaning ofSection 8 (5) of the Act.ANDIT'IS FURTHER ORDEREDthat thepetitionfor investigation andcertification of representatives filed by Mechanical Pencil and PenWorkers of David Kahn, Inc., Association, be, -and it herebyis, dismissed. DAVID KAHN, INCORPORATED313DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with David Kahn, Inc., North Bergen, New Jersey,an election by secret ballot shall be conducted at such time as theBoard may hereafter direct, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all therespondent's production and maintenance employees, and stock, receiv-ing, and shipping clerks who are not principally engaged in clericalwork, employed at its North Bergen, New Jersey, plant, who wereemployed by the respondent within a period to be determined by theBoard in the future, but excluding foremen, assistant or subforemen,other supervisory employees, watchmen, engineers (if any), the truckdriver, home workers, clerical workers, and stock, receiving, and ship-ping clerks who are principally engaged in clerical duties, todetermine whether or not they desire to be represented for the pur-poses of collective bargaining by the Committee for IndustrialOrganization.MR.WILLIAM M. LEIsERsoN took no part in the consideration ofthe above Decision, Order, and Direction of Election.